     Case 5:20-cv-01522-JAK-PLA Document 35 Filed 09/07/21 Page 1 of 1 Page ID #:2028



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         EASTERN DIVISION
11

12    QUENTIN DAMON MURPHY,                      )   No. ED CV 20-1522-JAK (PLA)
                                                 )
13                         Petitioner,           )   ORDER ACCEPTING MAGISTRATE
                                                 )   JUDGE’S REPORT AND
14                   v.                          )   RECOMMENDATION
                                                 )
15    DANIEL E. CUEVA, Warden,                   )
                                                 )
16                         Respondent.           )
                                                 )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records and files
19    herein, and the Magistrate Judge’s Report and Recommendation.            The Court accepts the
20    recommendations of the Magistrate Judge.
21          ACCORDINGLY, IT IS ORDERED:
22          1.     The Report and Recommendation is accepted.
23          2.     Judgment shall be entered consistent with this Order.
24          3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26            September 7, 2021
      DATED: ___________________________              ______________________________________
                                                                JOHN A. KRONSTADT
27                                                        UNITED STATES DISTRICT JUDGE
28
